Citation Nr: 1124771	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for fevers.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for an irritable stomach.

8.  Entitlement to service connection for headaches.
9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depression and a sleep disorder. 

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to April 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a VA Form 9, submitted in February 2005, the Veteran requested a hearing before a Veterans Law Judge of the Board.  Thereafter, however, he submitted another VA Form 9 in March 2006 in which he indicated that he no longer wanted a hearing.  His hearing request is therefore considered withdrawn.  See 38 C.F.R.        § 20.704(d) (2010).

The Veteran has submitted additional evidence since the statement of the case (SOC) was issued in March 2006.  But since he submitted a waiver of initial RO consideration, the Board may review this newly submitted evidence in the first instance.  38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2010).

The issues involving service connection for a psychiatric disorder, erectile dysfunction, an irritable stomach, headaches, as well as the petition to reopen the claim for service connection for left ear hearing loss on the basis of new and material evidence, are all addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's fatigue is merely a symptom which has not been attributed to a clinical diagnosis.  

2.  The Veteran's fevers are merely clinical findings and have not been attributed to a clinical diagnosis. 

3. The competent and credible evidence does not associate tinnitus with the Veteran's military service. 

4.  The Veteran's lumbar and cervical spine disorders were first diagnosed many years after his military service had ended and have not been linked by competent medical evidence to service. 

5.  An unappealed January 1997 rating decision denied the Veteran's claim for service connection for a neuropsychiatric disorder because there was no medical evidence of a current neuropsychiatric disorder at that time.

6.  But additional evidence received since the January 1997 rating decision shows the Veteran has received a diagnosis of depression, manifested by insomnia. 


CONCLUSIONS OF LAW

1.  A disability involving fatigue was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A disability involving fevers was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R.            §§ 3.303, 3.307, 3.309 (2010).

5.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R.            §§ 3.303, 3.307, 3.309 (2010).

6.  The January 1997 rating decision that denied service connection for a neuropsychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.      §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

7.  New and material evidence has been submitted since the January 1997 rating decision, and the claim for service connection for an acquired psychiatric disorder, to include depression and a sleep disorder, is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letters to the Veteran dated in December 2004 and April 2006, which properly informed him of what evidence was required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The December 2004 letter was also issued prior to the initial adjudication of his claims, which is the preferred sequence. Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Thus, the duty to notify has been satisfied.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  Neither the Veteran nor his representative has made any such pleading or allegation of error with regard to VCAA notice.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as potentially relevant, including VA medical records, private medical records, and records associated with his claim for Social Security Administration (SSA) benefits.  

The Board also notes that VA examinations are not needed with respect to the claims for service connection for fatigue, fevers, tinnitus, and lumbar and cervical spine disorders, because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  The Court in McLendon held that a medical examination is necessary in a service connection claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R.    § 3.159(c)(4).

Here, the Veteran has not met the first prong of McLendon with respect to his claims for service connection for fatigue and fevers, since neither symptom has been attributed to a diagnosed disability.  The Veteran has not met the second and third prongs of McLendon with respect to the claims for service connection for tinnitus and lumbar and cervical spine disorders, since the first indication of these problems was several decades after his military service had ended in 1974. 
See also Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Accordingly, the Board finds that no further assistance is necessary to meet the requirements of the VCAA.


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the first element of a current disability, the Court has clarified that this requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  But even if competent and credible, the Board must weight such lay statements in light of the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

III.  Service Connection for Fatigue and Fevers

The Veteran is seeking service connection for a disability involving fatigue and fevers.  Unfortunately, after carefully reviewing the evidence of record, the Board finds that the Veteran has not satisfied the most fundamental requirement of a service-connection claim since there is no medical evidence of a current disability to account for his complaints of fatigue and fevers.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof the Veteran has the claimed disability, there can be no valid claim because there is no current disability to attribute to his military service, regardless of the specific basis of the claim).

Both fatigue and fevers are merely symptoms and not actual disabilities for which VA compensation is warranted, unless the Veteran is a Persian Gulf Veteran and meets certain criteria for undiagnosed illnesses.  See 38 U.S.C.A. §§ 1117, 1118 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).  But this is not the case since the Veteran never served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection can only be established if his complaints of fatigue and fevers have been attributed to a clinical diagnosis.  This has not been shown, however. 

The Veteran's service treatment records (STRs) make no reference to a chronic disability involving either fatigue or fevers.  His separation examination performed in February 1974 notes his history of frequent colds in service; however there is no indication that these common colds are somehow attributable to an underlying chronic disability manifested by fevers and/or fatigue.  

There is also no evidence of a chronic disability manifested by fevers and/or fatigue after service.  The Board has reviewed numerous VA and private treatment records, several of which note the presence of fevers at the time of the treatment session being documented, meaning that his temperature was above 98.6 degrees at those times.  In a January 1995 VA treatment report, for example, the Veteran was seen for a fever and cough due to a viral syndrome.  The Board emphasizes, however, that none of these records indicates that the Veteran's occasional fevers were symptoms of a chronic disability.  Rather, they appear to be acute and temporary illnesses.

Similarly, with respect to fatigue, treatment records dated since 2004 show that the Veteran reported fatigue on several occasions, but no clinical diagnosis of a chronic disability/disease, such as chronic fatigue syndrome, appears to have ever been made.  

The Veteran has been diagnosed with depression, which can be manifested by symptoms such as fatigue.  The Board notes that as part of this decision, a claim for service connection for depression is being remanded for additional evidentiary development; therefore, to the extent that fatigue is in fact a component of the Veteran's depression, it will be addressed in the processing of the claim for service connection for depression.  

However, since neither fatigue nor fever is considered to be a chronic disease or disability (since fatigue is merely a subjective complaint and fever is only a clinical finding) for VA compensation purposes, neither meets the criteria for service connection.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  This is analogous to the facts in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), in which the Court held that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  While fatigue and fevers can be signs of an underling disability, the Veteran's claims file is void of a clinical diagnosis of a chronic disability or disease that is manifested by symptoms such as recurrent fever or fatigue.  Therefore, in the absence of a currently diagnosed chronic disability involving fatigue and/or fevers, there is no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In denying these claims, the Board has also reviewed the Veteran's own lay statements.  See Buchanan, 451 F.3d at 1336 (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that he is not competent to attribute his fatigue and fevers to a clinical diagnosis, which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Thus, since the Veteran is not competent to attribute his fatigue and fevers to an underlying disability, the Board need not specifically discuss his lay statements.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In conclusion, since the Veteran has not met the essential requirement of a chronic disability with regard to his claims for fatigue and fevers, the preponderance of the evidence is against these claims.  And as the preponderance of the evidence is against his claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of these claims is denied.

IV.  Service Connection for Tinnitus

The Veteran claims that he developed tinnitus as a result of excessive noise exposure while working near aircraft in service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of the inherently subjective nature of tinnitus, the Courts has held that even a lay person such as the Veteran is competent to report these observable manifestations since service, even if he did not have this diagnosis providing this objective confirmation.  See Charles, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation").  In Barr, 21 Vet. App. at 303, the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

However, while a Veteran might be competent to identify the onset of tinnitus; in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Here, for the reasons explained below, the Board finds that the Veteran's statements are not sufficiently credible to establish that he has experienced tinnitus since service.  

Service treatment records are negative for any complaints of ringing, and the Veteran specifically denied any problems with his ears or with hearing loss on his medical history survey completed in conjunction with his separation physical.  It is noted that the Veteran did not simply deny all conditions on that survey, as he selectively marked conditions he had, or had previously experienced, at that time.  In 1975, the Veteran filed a claim for left ear problems, and he explained that he had intermittent episodes of pain and drainage in his left ear, as well as diminished hearing.  However, despite describing these ear symptoms, the Veteran made no mention of ear symptoms such as ringing, buzzing, roaring, or clicking.

Following service there was no report of tinnitus for approximately 30 years.  During this time, tinnitus was not found.  For example, in a September 2001 VA treatment record, the Veteran's medical condition was assessed.  However, despite a box being listed on the form for tinnitus, there was no checkmark in that box indicating the presence of tinnitus.  Furthermore, the Veteran specifically denied experiencing tinnitus when evaluated in by VA in March 2004, less than one year prior to the date he filed his claim in November 2004.  

The fact that the Veteran did not report tinnitus until 30 years after his service had ended is not automatically fatal to his claim; however, in Buchanan, 451 F.3d at 1336, the Federal Circuit Court held that the Board properly determined that lay recollections of medical problems some 20 years after the Veteran's separation from service had only slight probative value.  In doing so, the Federal Circuit held that the lack of contemporaneous medical records is a fact that the Board can consider and weigh against a Veteran's lay statements.  Id. at 1336.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In this case, the Board believes the Veteran's statements that he was exposed to excessive noise in service as such assertions are supported by the evidence of record and are consistent with the circumstances of the Veteran's service.  

However, there is no mention of tinnitus until the Veteran filed his claim for service connection in November 2004.  Not only that, but the Veteran also failed to report symptoms such as ringing, buzzing, roaring, or clicking.  This is despite being evaluated for problems with his ears.  While the passage of time alone does not, in and of itself render the Veteran's assertion that he had experienced tinnitus since service incredible, the evidence of record in conjunction with the passage of time does in fact render such assertions incredible.

The Veteran did not report any symptoms of tinnitus during service, at separation, or for many years after separation.  This is despite having his ears examined, and being asked about symptoms such as tinnitus.  Therefore, the Veteran's statements many years after fact that he had experienced tinnitus since service alone are insufficient to establish service connection for tinnitus. 

Additionally, the Veteran has not submitted any other evidence, either lay or medical, which would indicate that his tinnitus is related to service; and the competent and credible medical and lay evidence of record does not suggest that the Veteran even might have tinnitus that would be related to his time in service.  

As such, since the Veteran has not met the essential nexus element that his tinnitus is related to service, the preponderance of the evidence is against the claim.  Therefore, the doctrine of reasonable doubt is not for application, see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, and the appeal of this claim is denied.

V.  Service Connection for Lumbar and Cervical Spine Disorders

The Veteran is seeking service connection for disorders involving his lumbar spine (lower back) and cervical spine (neck).  However, since no competent medical evidence indicates that his recently diagnosed lumbar and cervical spine disorders are related to service, the Board must denied these claims.  

The STRs make no reference to problems involving the Veteran's spine, to include his lower back and neck.  Of particular relevance, the February 1974 separation examination report notes that his spine was normal on clinical evaluation .  In a Report of Medical History at that time, the Veteran also denied "recurrent back pain."  So in the absence of any back problems in service, the STRs provide compelling evidence against the claim.  Struck v. Brown, 9 Vet. App. 145 (1996).

There is also no evidence of arthritis of the spine within one year of his separation from active duty.  This is significant because arthritis may be presumed to have been incurred in service if manifest to a compensable degree of at least 10 percent within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In fact the record shows that lumbar and cervical spine disorders were not diagnosed until many years after his military service had ended.  In connection with an earlier claim for service connection for an ear disorder, the Veteran was afforded a VA examination in April 1974.  The Veteran did not report back problems at that time, and a musculoskeletal examination was entirely normal.  This VA examination report provides further evidence against the claim, since the absence of back and neck problems one year after his separation from active duty indicates that he did not incur a chronic back or neck disability in service. 

Also significant is an October 1996 VA examination report which notes that the Veteran's only musculoskeletal problem involved his left elbow.  Nowhere does this report indicate that the Veteran experienced low back or cervical pain.  In fact the record shows that a lumbar spine disorder was first identified in 1994 and that a cervical spine disorder was first identified in 1997, which is over two decades after his military service had ended in 1974.  

With respect to his lumbar spine, a May 1994 VA treatment record notes a one week history of low back pain, which was diagnosed as spondylolisthesis.  And with respect to his cervical spine, private treatment records associated with SSA records note the presence of cervical radiculopathy due to degenerative disc disease at C6-7.  Subsequently dated VA and private treatment records show continued treatment for the Veteran's lumbar spine disorder (diagnosed as bulging annulus, central disc herniation, and spondylolisthesis) and cervical disc disorder (diagnosed as degenerative disc disease at C6-7).

These records provide compelling evidence against the claims in that they show a significant gap of over two decades between the Veteran's separation from active duty in 1974 and the initial onset of lumbar and cervical spine disorders.  See Maxson, 230 F.3d at 1330 (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Buchanan, 451 F.3d at 1336 (holding that the Board properly determined that lay recollections of medical problems some 20 years after the Veteran's separation from service have only slight probative value; in doing so, the Federal Circuit held that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay statements).  

The Board also emphasizes that none of the post-service medical records contains a medical opinion relating the Veteran's lumbar and cervical spine disorders to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Indeed the only evidence that the Veteran's lumbar and cervical spine disorders are related to service are his own lay statements.   But as a lay person without any medical training and expertise, the Veteran is simply not competent to render a medical opinion in this regard.  See Grottveit and Espiritu, both supra.  He is competent to comment on his symptoms of lumbar and cervical pain since service, he is not competent to attribute them to a clinical diagnosis.  See Jandreau and Layno, both supra.  But even assuming for the sake of argument that he is competent to make this kind of medical determination, his statements would have virtually no probative value in light of the medical evidence showing that his lumbar and cervical spine disorders first appeared many years after his military service had ended.  See Buchanan, 451 F.3d at 1336 (holding that the Board retains the discretion to weigh the evidence submitted, including lay evidence).

The Board thus concludes that the preponderance of the evidence is against the claims for service connection for lumbar and cervical spine disorders.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals of these claims are denied.

VI.  Whether New and Material Evidence has been Submitted to Reopen a Claim for Service Connection for a Psychiatric Disorder, to Include Depression and a Sleep Disorder

The Veteran is ultimately seeking service connection for psychiatric disorder.  However, the Board must first determine whether new and material evidence has been submitted since an unappealed, and therefore final and binding, January 1997 rating decision that earlier considered and denied this claim (then identified as a neuropsychiatric disorder).  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The RO had initially denied the Veteran's claim for a psychiatric disability in January 1997 on the basis that there was no evidence that he suffered from a psychiatric disorder.  The evidence at that time included STRs and an October 1996 VA psychiatric examination report.  The RO acknowledged that the STRs included the following notation in the February 1994 separation examination report: "Thailand personal problems, not requiring treatment."  The Veteran also checked "Yes" next to "Depression or excessive worry."  However, since a VA examiner in October 1996 concluded that the Veteran did not have a specific mental disorder, the RO in January 1997 denied the claim in the absence of a current disability.  

The RO notified the Veteran of the January 1997 rating decision and of his appellate rights in a letter dated that same month.  But since the Veteran made no attempt to appeal that decision within one year of being notified of it, that decision became final and binding on him based on the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In November 2004 the Veteran filed another claim for service connection for a psychiatric disorder, identified as major depressive disorder and a sleep disorder.  This was construed as a petition to reopen his previously denied claim for service connection for a psychiatric disorder, in light of the fact that the January 1997 rating decision is final.

Under VA law and regulation, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of the claim.  See 38 U.S.C.A. § 5108.  Therefore, the Board must determine whether new and material evidence has been submitted since the final January 1997 rating decision to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

Since the final January 1997 rating decision, the Veteran has submitted additional medical evidence indicating that he now has a diagnosed psychiatric disorder, to include depression and a sleep disorder.  In this regard, a September 2001 VA treatment records lists depression as one of his many problems.  More recent records also show treatment for major depression, depressive disorder (not otherwise specified), and dysthymic disorder, with insomnia identified as one of his symptoms.  It is noted that the Veteran's claim was denied in 1997 specifically because no psychiatric disability had been diagnosed.  As such, the evidence submitted since 1997 addresses the specific reason why the Veteran's claim was denied.
 
Since these reports were not of record at the time of the January 1997 rating decision, and now show that the Veteran has a psychiatric disorder, these reports are both new and material because they establish that he now has a current psychiatric disorder, which was the missing element of his claim in January 1997.  See Hodge, 155 F.3d at 1363 (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  See also Evans, 9 Vet. App. at 284 (indicating this newly presented evidence need not be probative of all the elements required to award the claim, but instead need only be probative as to each element that was a specified basis for the last disallowance).

Inasmuch as there is new and material evidence, the claim for service connection for a psychiatric disorder, to include depression and a sleep disorder, is reopened.  However, it is important for the Veteran to understand that the standard for reopening a claim is relatively low and does not necessarily indicate this claim will be ultimately granted.


ORDER

Service connection for fatigue is denied.

Service connection for fevers is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claims for service connection for a psychiatric disorder, an irritable stomach, erectile dysfunction, and headaches.  Also, proper notice needs to be sent to the Veteran concerning his petition to reopen the claim for service connection for left ear hearing loss on the basis of new and material evidence. 

A.  Psychiatric Disorder

As already mentioned, at the time of his separation examination in February 1974, the Veteran indicated that he had then, or had experienced at some point, depression or excessive worry.  The medical officer reported that the Veteran had experienced "personal problems" while stationed in Thailand, which did not require formal treatment, and found the Veteran to be psychiatrically normal on his separation physical.  Nevertheless, this notation do suggest at least the possibility that the Veteran experienced some psychiatric difficulty during service.  

While no psychiatric disability was shown for many years following service, and in fact a VA examination in October 1996 concluded that the Veteran did not have a specific mental disorder, the record shows that the Veteran has recently been diagnosed with various psychiatric disorders, including major depressive disorder and dysthymic disorder, manifested by difficulty sleeping.  

In light of these findings showing a current psychiatric disorder and possible psychiatric problems in service, a medical opinion is needed to determine whether there is nexus between his current psychiatric disorder(s) and service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79 (VA must obtain an examination and opinion when necessary to fairly decide a claim).

B.  Irritable Stomach and Erectile Dysfunction

The Veteran also claims that he developed an irritable stomach and possibly erectile dysfunction as a result of his psychiatric disorder, including medication required to treat this condition.  But since the claim for service connection a psychiatric disorder is being remanded for additional development, the claims for an irritable stomach and erectile dysfunction are inextricably intertwined with the claim for service connection for a psychiatric disorder.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Hence, the claims for service connection for an irritable stomach and erectile dysfunction must be referred back to the RO/AMC for readjudication after completion of the development concerning the claim for service connection for a psychiatric disorder, to include depression and a sleep disorder.  

To assist in adjudicating this claim, however, medical opinions also should be obtained to determine whether the Veteran suffers from disabilities involving an irritable stomach and erectile dysfunction, and, if so, whether either disability is proximately due to, the result of, or chronically aggravated by his psychiatric disorder, including medication required to treat the psychiatric condition.  See 38 C.F.R.               § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (permitting secondary service connection for additional disability like the nervous condition at issue if proximately due to, the result of, or chronically aggravated by a service-connected condition).

C.  Headaches

The Veteran should also be afforded a VA examination to determine whether he suffers from headaches as a result of service.  His STRs show that he was treated for minor injuries in April 1972 after being hit by a pressure hose and knocked to the ground.  His left ear sustained minor abrasions, with some bleeding from his left shoulder and the left side of his face.  Headaches were not mentioned at that time or at any other time in service.  Additionally, the Veteran denied having any head injury on a medical history survey completed in conjunction with his separation physical.

However, the Veteran claims that he has suffered from chronic headaches since that injury.  A medical opinion would therefore be helpful to determine whether the Veteran suffers from headaches as a result of his in-service injury.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79 (VA must obtain an examination and opinion when necessary to fairly decide a claim).  It is also noted that the Veteran was involved in a motor vehicle accident in approximately March 2002.

 D.  Whether New and Material Evidence has been Submitted to Reopen a Claim for Service Connection for Left Ear Hearing Loss

Additional VCAA notice is required concerning the Veteran's petition to reopen his previously denied claim for service connection for left ear hearing loss on the basis of new and material evidence.  None of the notice letters to the Veteran complies with Kent v. Nicholson, 20 Vet. App. 1 (2006), which states that, in a petition to reopen a prior final denial, a claimant must be (1) notified of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) notify him or her of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify him or her of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a supplemental VCAA notice letter to comply with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In particular, this letter must notify him of the specific reason(s) for the previous denial of his claim for service connection for left ear hearing loss in the most recent final decision; (2) apprise him of the type of evidence and information necessary to reopen this claim, i.e., explain what would constitute new and material evidence; and (3) explain what specific evidence is required to substantiate the elements needed to grant the underlying claim on the merits.

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose any current psychiatric disorder, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a currently diagnosed psychiatric disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the service treatment records, particularly the separation examination report which notes that he had personal problems while stationed in Thailand, as well as the Report of Medical History in which the Veteran checked "Yes" next to "Depression or excessive worry."

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his complaints involving headaches.  Following a review of the Veteran's claims file, completion of the examination, and receipt of all test results (if deemed necessary), the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a disorder manifested by headaches that was incurred in service - namely, the injury in April 1972 in which he was knocked down after being hit by a pressure hose.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  Also schedule the Veteran an appropriate VA examination, or examinations, to determine the nature and etiology of his complaints involving an irritable stomach and erectile dysfunction.  This examination(s) also should include any necessary diagnostic testing or evaluation.  Based on an examination and a comprehensive review of the claims file, the examiner(s) is asked to indicate whether it is at least as likely as not (50 percent or more probable) that the Veteran's suffers from a gastrointestinal disorder and erectile dysfunction as a result of his psychiatric disorder, including any medication required to treatment this condition.  Specifically, the examiner should state whether either disability is proximately due to or has been chronically (meaning permanently) aggravated by his psychiatric disorder, to include medication required to treat this condition.  It again is critically necessary that the examiner discuss the medical rationale of the opinion.

5.  Then readjudicate the claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


